DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijkenberg et al. (US-20150099139-A1), hereinafter Rijkenberg, in view of Takashima et al. (US-20130340898-A1), hereinafter Takashima.
Regarding Claim 1, Rijkenberg teaches a steel sheet including the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Rijkenberg
Citation
Relationship
C
0.02-0.1
Up to 0.15
[0028]
Encompassing
Si
0.01-0.3
Up to 0.5
[0029]
Encompassing
Mn
1-1.7
1.2-2
[0030]
Overlapping
Al
0.01-0.1
0.02-0.1
[0033]
Within
Mo
0.005-0.3
0.05-0.7
[0036]
Overlapping

0.0014-0.05
0.06 or less
[0031]
Encompassing
S
0.001-0.01
0.008 or less
[0032]
Overlapping
N
0.001-0.01
0.002
[0037]
Within
Nb
0.005-0.06
0.01-0.1
[0034]
Overlapping
Ti
0.005-0.13
Up to 0.015
[0026]
Overlapping
V
0.005-0.2
0.02-0.45
[0035]
Overlapping





Microstructure




Ferrite
97-100
100
[0041]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Since Rijkenberg teaches a microstructure of 100% ferrite as discussed above, a person having ordinary skill in the art would recognize that that Rijkenberg meets the claimed number of complex precipitates, containing at least one of Ti, Nb, Mo, and V, each having a diameter of at least 10 µm, observed within a unit area of 1 cm2, is 1x107 or less, and the claimed number of austenitic phase grains, each having a diameter of 10 µm or more, and observed from grain boundaries within a unit area of 1 cm2 is 1x104 or less. A microstructure of 100% ferrite would contain 0 coarse complex precipitates of at least 10 µm and 0 austenitic phase grains having a diameter of 10 µm or more, which is within the claimed ranges.
Rijkenberg does not explicitly disclose the claimed 0.005-0.2% Cr or the claimed 0.0003-0.002% B.

Table 2
Element
Claim
Takashima
Reasoning
Citation
Cr
0.005-0.2
0.1-0.5
hardenability
[0056]
B
0.0003-0.002
0.0005-0.003
hardenability
[0060]
C
0.02-0.1
0.05-0.12
Strength, weldability
[0045]
Nb
0.005-0.06
0.01-0.1
Strength, formability
[0052]
Ti
0.005-0.13
0.005-0.1
Strength, formability
[0055]
V
0.005-0.2
0.01-0.1
Strength, cost
[0054]
Mo
0.005-0.3
0.05-0.5
Hardenability
[0057]


It would be obvious to a person having ordinary skill in the art to apply the overlapping portions of the ranges according to Takashima to the steel according to Rijkenberg in order to provide a beneficial balance between hardenability, strength, formability, weldability, and cost as discussed above.
The overlapping ranges according to Rijkenberg as modified by Takashima result in a composition as shown in Table 3.
Table 3
Element
Claim
Rijkenberg & Takashima
Relationship
C
0.02-0.1
0.05-0.12
Encompassing
Si
0.01-0.3
Up to 0.5
Encompassing
Mn
1-1.7
1.2-2
Overlapping

0.01-0.1
0.02-0.1
Within
Cr
0.005-0.2
0.1-0.5
Overlapping
Mo
0.005-0.3
0.05-0.5
Overlapping
P
0.0014-0.05
0.06 or less
Encompassing
S
0.001-0.01
0.008 or less
Overlapping
N
0.001-0.01
0.002
Within
Nb
0.005-0.06
0.01-0.1
Overlapping
Ti
0.005-0.13
0.005-0.1
Within
V
0.005-0.2
0.02-0.1
Within
B
0.0003-0.002
0.0005-0.003
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
The composition of Rijkenberg as modified by Takashima results in a value of A in Relational Expression 1 of 0.11-2.47 and a value of Relational Expression 1 of (-0.17)-0.10 as determined by the examiner which encompasses the claimed value of Relational Expression 1 is -0.015 to 0.015. 
The composition of Rijkenberg as modified by Takashima further results in a value of Relational Expression 2 of 1.74-5.56 as determined by the examiner which overlaps the claimed Relational Expression 2 is less than or equal to 2.5.

Regarding Claim 2, Rijkenberg as modified by Takashima teaches the calim elements as discussed above. As discussed above, Rijkenberg teaches a microstructure of 100% ferrite which requires an amount of other phases of 0% which is within the claimed less than 3%, including 0% of MA phases.


Regarding Claim 3, Rijkenberg as modified by Takashima teaches the claim elements as discussed above. Rijkenberg further teaches a ferritic grain size of 1.55-4.34 µm (Table 3) which overlaps the claimed ferrite phase has an average grain size of 3 to 20 µm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Rijkenberg as modified by Takashima teaches the claim elements as discussed above. Rijkenberg further teaches a tensile strength of at least 750 MPa ([0044]) which is within the claimed tensile strength of 590 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Rijkenberg further teaches a hole expansion ratio of at least 60% ([0044]) which results in a value of a product of hole expansion ratio and tensile strength according to Rijkenberg as modified by Takashima of at least 35400 MPa%, however Rijkenberg does not disclose a specific temperature at which these properties exist.
Since Rijkenberg as modified by Takashima teaches the claimed microstructure, composition and properties as discussed above, a person having ordinary skill in the art would expect the claimed product of a hole expanding ratio and tensile strength is 35000MPa% or more at a temperature of -30˚C to flow naturally from Rijkenberg as modified by Takashima. See MPEP 2145(II).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/467,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/772,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, see P. 5 Par. 4, filed 11/03/2021, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
Applicant’s arguments, see P. 5 Par. 5-7, filed 11/03/2021, with respect to the 35 U.S.C. 112 rejection of claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-4 has been withdrawn. 
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
The argument that there is no reason and motivation to combine Takashima and Rijkenberg is not convincing. Takashima is directed to a “cold-rolled steel sheet” rather than the “hot rolled steel sheet” of Rijkenberg, but this simply refers to a step of the processing. Takashima does include hot-rolling in the processing (Takashima [0028]) and that hot rolling further overlaps with the hot rolling according to Rijkenberg (Rijkenberg [0068]). Furthermore, both prior arts relate to automobile structural elements (Takashima [0002], Rijkenberg [0001]) and there is motivation to combine the specific elements Cr and B to improve the hardenability as discussed in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument that Rijkenberg and Takashima do not explicitly teach the claimed compositions and Relation Expressions 1 and 2 is not convincing. As discussed in the rejection above, the claimed compositions are taught. As discussed in the rejection above, Rijkenberg and Takashima teach ranges which overlap with the claimed Relation Expressions 1 and 2, the recognition of the expressions does not render the claimed ranges patentable, see MPEP 2112(II).

The argument that US Serial No. 16/467,226 includes nitrogen in its relational formula is not convincing, as discussed above, recognition of the expression does not render the claimed ranges patentable.
The argument that US Serial No. 16/467,226 does not initiate the number of coarse complex precipitates containing at least one of Ti, Nb, Mo and V into the microstructure is not convincing. The overlapping composition and processing according to Claims 6-8 with the instant specification would cause a person having ordinary skill in the art to expect the claimed number of coarse complex precipitates containing at least one of Ti, Nb, Mo and V into the microstructure to flow naturally from the steel according to US Serial No. 16/467,226.
It is noted that no specific argument are made in relation to US Serial No. 15/772,644 so the rejection is maintained.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736